DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 17 in the reply filed on 24 May 2021 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2021.
Drawings
The Drawings filed 10 August 2020 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/31/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Claim Objections
Claim 8 is objected to because of the following informalities: missing a conjunction and mismatch of the singular and plural form.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface" and “the substrate” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that there is ambiguities regarding the component, e.g. claim 2 recites “the elastomeric substrate” vs. claim 1 “the substrate”
Claims 2-12 and 17 are dependent on claim 1 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US2014/0234157A1 – cited in the IDS).
Claims 1-3 and 17: Chen discloses a conductor with an array of gold nanowires embedded in a PDMS substrate (abs, Fig 2 and 62 with accompanying text, ¶74, 91, 93 and 115).  It is noted that PDSM is an elastic elastomer (see the Arif or Plass reference below).
	Claim 4: Regarding the claimed conductivity retention property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Chen discloses the same conductive gold nanowires arrays.
	Claim 5, 7 and 9: Chen discloses the head and tail feature (Fig 2) – which exhibit different physical or chemical properties. Additionally, Chen discloses different size, location and structural parameters (¶93-97) - which lead to different properties being exhibited.
	Claims 10-12: Chen discloses various end-products such as sensors and supercapacitors (¶3, 118).
Claim(s) 1-5, 7, 9-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arif (NPL cited in the IDS).
	Claims 1-3 and 17: Arif discloses a conductor with an array of gold nanowires embedded in a flexible graphene/PDMS substrate (abs, Fig 1 and 2 with accompanying text, section 3).  
	Claim 4: Regarding the claimed conductivity retention property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Arif discloses the same conductive gold nanowires arrays.
	Claim 5, 7 and 9: Arif discloses the head and tail feature (Fig 2) – which exhibit different physical or chemical properties. 
.
Claim(s) 1, 2, 4-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plass "Flexible Polymer-Embedded Si Wire Arrays." Adv. Mater. 2009, 21, 325–328.
	Claims 1 and 2: Plass discloses a conductor with an array of Si nanowires embedded in a flexible PDMS substrate (abs, Fig 1 and 2 with accompanying text, pp 326-327). 
	Claim 4: Regarding the claimed conductivity retention property, if a prior art reference teaches the substantially identical structure/material, it would be reasonable that the same function and/property would be imparted or exhibited.  See MPEP 2112.01. Here, Plass discloses conductive Si nanowires arrays.
	Claim 5-7 and 9: Plass discloses the head and tail feature (Fig 2) – which exhibit different physical or chemical properties. Additionally, Plass discloses different lengths/layers and embedding features (Fig 2 with accompanying text) - which lead to different properties being exhibited.
	Claims 10-12: It is noted that claims 10-12 are construed as intended use claims thus the conductor of Plass needs only be a preform – which can eventually be capable of being integrated in sensors and supercapacitors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen or Arif as applied to claim 1 above, and further in view of Tuominen (US2007/0200477A1) or Yu ("Design and fabrication of silicon nanowires towards efficient solar cells." Nano Today 11 (2016) 704–737).
	The disclosure(s) of Chen or Arif is/are relied upon as set forth above.
The Chen or Arif reference discloses the claimed invention but does not explicitly disclose the structural features – e.g. multiple layers and regions. It is noted that such features are directed to desired attributes to be engineered in the end-products. In an analogous art, the Tuominen or Yu reference discloses that the selection, optimization and lithographic application of nanowires such as multiple layers and distinct regions are well-known (Tuominen: abs, Figs 4, 5, 7, 8, 10 and 13 with accompanying text and Yu: abs, Figs 2, 4, 5, 10-13 with accompanying text).  One of ordinary skill in the art would have recognized that applying the known technique of Tuominen or Yu to the teachings of Chen or Arif would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems based on the desired features of the end-products.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRI V NGUYEN/Primary Examiner, Art Unit 1764